DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species II in the reply filed on October 14, 2021 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 8-11, 9-10, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 10 of U.S. Patent No. 11,069,873 B2 in view of Lee et al. (U.S. Pub. No. 2014/0078120 A1).
Regarding claim 1, Claim 8 of U.S. Patent No. 11,069,873 discloses all of the limitations with the exception of comprising an outer portion that directly overlies the top surface of the isolation structure and a hard mask layer arranged directly between the top surface of the isolation structure and the outer portion of the via structure.
Lee discloses the via comprising an outer portion that directly overlies the top surface of the isolation structure (FIG. 2: outer portions of 271, see paragraph 0075) and a hard mask layer arranged directly between the top surface of the isolation structure and the outer portion of the via structure (FIG. 2: 260, see paragraph 0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Lee to the teachings of the claim so as to provide a barrier to reduce effects caused by outgassing (see paragraph 0069).
Regarding claim 2, Claim 8, as previously modified by Lee so as to include the hard mask layer of Lee, discloses the hard mask layer comprises a dielectric material (see paragraph 
Lee further discloses the via structure comprises a conductive material (see paragraph 0066). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Lee, including the specific material of the via, to the teachings of claim 8 and arrive at the claimed invention. The motivation to do so is that the combination yields the predictable results of selecting a known material for its intended use as a via electrode, and the selection of a known material for its intended use supports a prima facie case of obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 4, Claim 8, as previously modified by Lee so as to include the hard mask layer of Lee, discloses the hard mask layer comprises silicon nitride (see paragraph 0072). The combination does not explicitly disclose the via structure comprises a conductive material.
Lee further discloses the via structure comprises a conductive material (see paragraph 0066). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Lee, including the specific material of the via, to the teachings of claim 8 and arrive at the claimed invention. The motivation to do so is that the combination yields the predictable results of selecting a known material for its intended use as a via electrode, and the selection of a known material for its intended use supports a prima facie case of obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 8, Claim 10 of U.S. Patent No. 11,069,873 as previously modified by Lee teaches all of the limitations of the claim. 
Regarding claim 9, Claim 1 of U.S. Patent No. 11,069,873 teaches all of the limitations of the claim with the exception of a hard mask layer arranged directly between the top surface of 
Lee discloses a hard mask layer arranged directly between the top surface of the isolation structure and the outer portion of the via structure to completely separate the via structure from the top surface of the isolation structure (FIG. 2: hard mask 260 separates isolation 250 from via 271, see paragraph 0069), wherein the hard mask layer comprises a different material than the via structure and the isolation structure (see paragraph 0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Lee to the teachings of the claim so as to provide a barrier to reduce effects caused by outgassing (see paragraph 0069).
Regarding claim 9, Claim 8 of U.S. Patent No. 11,069,873 teaches all of the limitations of the claim with the exception of a hard mask layer arranged directly between the top surface of the isolation structure and the outer portion of the via structure to completely separate the via structure from the top surface of the isolation structure, wherein the hard mask layer comprises a different material than the via structure and the isolation structure.
Lee discloses a hard mask layer arranged directly between the top surface of the isolation structure and the outer portion of the via structure to completely separate the via structure from the top surface of the isolation structure (FIG. 2: hard mask 260 separates isolation 250 from via 271, see paragraph 0069), wherein the hard mask layer comprises a different material than the via structure and the isolation structure (see paragraph 0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Lee to the teachings of the claim so as to provide a barrier to reduce effects caused by outgassing (see paragraph 0069).
Regarding claim 10, Claim 9 of U.S. Patent No. 11,069,873 as previously modified by Lee teaches all of the limitations of the claim. 
Regarding claim 21, Claim 9 of U.S. Patent No. 11,069,873 teaches all of the limitations of the claim with the exception of comprising an outer portion that directly overlies the top surface of the isolation structure and a hard mask layer arranged directly between the top surface of the isolation structure and the outer portion of the via structure. 
Lee discloses the via comprising an outer portion that directly overlies the top surface of the isolation structure (FIG. 2: outer portions of 271, see paragraph 0075) and a hard mask layer arranged directly between the top surface of the isolation structure and the outer portion of the via structure (FIG. 2: 260, see paragraph 0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Lee to the teachings of the claim so as to provide a barrier to reduce effects caused by outgassing (see paragraph 0069).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claim 1-2, 4, 6-9, 11, 13, 21-22, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Pub. No. 2021/0028243 A1) in view of Lee et al. (U.S. Pub. No. 2014/0078120 A1).
Regarding claim 1, Yang discloses a display device comprising:
a reflector electrode (FIG. 6K: 103, see paragraph 0060) coupled to an interconnect structure (see paragraph 0067 and 0071; the reflector electrode is coupled to interconnects within the base substrate that supply a signal to the reflector electrode 103 that is then passed along to 104 in order to drive the sub-pixel);
an isolation structure disposed over the reflector electrode (FIG. 6K: 501, see paragraph 0112);
a transparent electrode disposed over the isolation structure (FIG. 6K: 104, see paragraph 0105);
an optical emitter structure disposed over the transparent electrode (FIG. 3: 105, see paragraph 0060);
a via structure extending from a top surface of the isolation structure to the reflector electrode (FIG. 6K: 505, see paragraph 0114).
Yang is silent in regards to the via comprising an outer portion that directly overlies the top surface of the isolation structure; and a hard mask layer arranged directly between the top surface of the isolation structure and the outer portion of the via structure.
Lee discloses the via comprising an outer portion that directly overlies the top surface of the isolation structure (FIG. 2: outer portions of 271, see paragraph 0075) and a hard mask layer arranged directly between the top surface of the isolation structure and the outer portion of the via structure (FIG. 2: 260, see paragraph 0072).

Regarding claim 2, Yang discloses the via structure comprises a conductive material (FIG. 6K: 505, see paragraph 0114).
Yang, as previously modified by Lee so as to incorporate the hard mask layer of Lee discloses the hard mask layer comprises a dielectric material (see Lee paragraph 0072).
Regarding claim 4, Yang, as previously modified by Lee, discloses the hard mask layer comprises silicon nitride (see Lee paragraph 0072), and wherein the via structure comprises a conductive metal (see Yang, paragraph 0114).
Regarding claim 6, Yang, as previously modified by Lee, discloses the via structure directly contacts a first surface of the reflector electrode, and wherein the hard mask layer does not directly overlie the first surface of the reflector electrode (the hard mask layer of Lee is not present within the via hole, as such, the hard mask layer does not directly overlie the surfaces wherein the via of Yang contacts the reflector electrode within the context of the combination).
Regarding claim 7, Yang discloses the via structure has a first width that is a maximum width of the via structure (FIG. 6K: width of vias). Yang, as previously modified by Lee discloses the via has a first width and the hard mask layer has a second width that is a maximum width of the hard mask layer, and wherein the first width is different than the second width (FIG. 2 width of 262 is different from width of 271).
Regarding claim 8, Yang, as previously modified by Lee, discloses the via structure comprises a different material than the hard mask layer (Yang discloses a conductive via, Lee discloses a dielectric hard mask).
Regarding claim 9, Yang discloses a display device comprising:
an isolation structure (FIG. 6K: 501, see paragraph 0112) over a reflector electrode (FIG. 6K: 103, see paragraph 0060);

an optical emitter structure disposed over the transparent electrode (FIG. 3: 105, see paragraph 0060);
a via structure extending from the top surface of the isolation structure to the reflector electrode and (FIG. 6K: 505, see paragraph 0114).
Yang is silent in regards to an outer portion that directly overlies the top surface of the isolation structure; and a hard mask layer arranged directly between the top surface of the isolation structure and the outer portion of the via structure to completely separate the via structure from the top surface of the isolation structure, wherein the hard mask layer comprises a different material than the via structure and the isolation structure.
Lee discloses the via comprising an outer portion that directly overlies the top surface of the isolation structure (FIG. 2: outer portions of 271, see paragraph 0075) and a hard mask layer arranged directly between the top surface of the isolation structure and the outer portion of the via structure to completely separate the via structure from the top surface of the isolation structure (FIG. 2: 260, see paragraph 0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Lee to the teachings of the claim so as to provide a barrier to reduce effects caused by outgassing (see paragraph 0069).
Yang discloses the isolation structure is SiO (see paragraph 0105), the via structure is a conductive layer (see paragraph 0112-0113). Lee discloses the hard mask layer as SiN (see paragraph 0072). As such, the combination discloses the hard mask layer comprises a different material than the via structure and the isolation structure.
Regarding claim 11, Yang discloses the isolation structure comprises silicon dioxide (see paragraph 0105). Yang, as previously modified by Lee, discloses the hard mask layer comprises silicon nitride (see Lee paragraph 0072).
Regarding claim 13, Yang discloses the via structure directly contacts the reflector electrode (FIG. 6K: 505 directly contacts 103).
Regarding claim 21, Yang disclose a display device comprising:
a reflector electrode coupled to an interconnect structure (FIG. 6K: 103, see paragraph 0060; reflector electrode connected to interconnects in 101);
an isolation structure disposed over the reflector electrode (FIG. 6K: 501, see paragraph 0112);
a via structure extending from a top surface of the isolation structure to the reflector electrode (FIG. 6K: 505, see paragraph 0114);
a transparent electrode disposed over the isolation structure (FIG. 6K: 104, see paragraph 0105); wherein a bottom most surface of the transparent electrode is arranged below the top surface of the isolation structure (see FIG. 1: bottom of 104 is below top of isolation 107) and directly contacts the via structure (104 directly contacts 505 so as to have electrical connection between 103 and 104); and
an optical emitter structure disposed over the transparent electrode (FIG. 3: 105, see paragraph 0060).
Yang is silent in regards to an outer portion that directly overlies the top surface of the isolation structure; a hard mask layer arranged directly between the top surface of the isolation structure and the outer portion of the via structure.
Lee discloses the via comprising an outer portion that directly overlies the top surface of the isolation structure (FIG. 2: outer portions of 271, see paragraph 0075) and a hard mask layer arranged directly between the top surface of the isolation structure and the outer portion of the via structure (FIG. 2: 260, see paragraph 0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Lee to the teachings of the claim so as to provide a barrier to reduce effects caused by outgassing (see paragraph 0069).
Regarding claim 22, Yang, as previously modified by Lee, discloses the via structure has a first width that is a maximum width of the via structure, wherein the hard mask layer has a second width that is a maximum width of the hard mask layer, and wherein the first width is less than the second width (see Lee FIG. 2: hard mask layer has greater width extension than via 271).
Regarding claim 24, Yang, as previously modified by Lee, discloses upper surfaces of the hard mask layer directly contact the via structure and the transparent electrode (the hard mask underlies the via of Lee and has a greater lateral extent; as such, when applied to the teachings of Yang, the hard mask will directly contact the via as shown in Lee and also directly contact transparent electrode 104 outside the lateral extent of the via).
Regarding claim 25, Yang discloses the isolation structure comprises silicon dioxide (see paragraph 0105). Yang, as previously modified by Lee, discloses the hard mask layer comprises silicon nitride (see Lee paragraph 0072).
Regarding claim 26, Yang, as previously modified by Lee, discloses the via structure comprises a different material than the hard mask layer (Yang discloses a conductive via, Lee discloses a dielectric hard mask).
Regarding claim 27, Yang, as previously modified by Lee, discloses the hard mask layer has a first thickness (left to right extension of the hard mask), wherein the outer portion of the via structure has a second thickness that is different than the first thickness (left to right extension of the via), and wherein the first and second thickness are measured in the same direction (see Lee FIG. 2: hard mask layer has greater left-right thickness than via 271).
Claims 3 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Pub. No. 2021/0028243 A1) in view of Lee et al. (U.S. Pub. No. 2014/ 0078120 A1) as applied to claims 1 and 21, respectively, above, and further in view of Lee et al. (U.S. Pub. No. 2015/0129857 A1, referred to herein as ‘857).
Regarding claim 3, Yang, as modified by Lee, inherently discloses the via structure has a topmost surface that has a first average surface roughness, and the hard mask layer has a topmost surface that has a second average surface roughness (surface roughness is a property of the layers and both the via of Yang and the hard mask of Lee inherently possess a first and second surface roughness.
The combination is silent in regards to the second roughness being greater than the first.
‘857 discloses a layer underlying the outer portions of the via (FIG. 1: 135, see paragraph 0033), wherein the layer has a high surface roughness (see paragraph 0033). The high surface roughness of the underlayer leads to scattering and increased luminous efficiency (see paragraph 0033). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of ‘857 to the teachings of the combination such that the hard mask of Lee has a greater surface roughness than the via. The motivation to do so is to obtain the beneficial luminous properties discussed above.
Regarding claim 23, Yang, as modified by Lee, inherently discloses the via structure has a topmost surface that has a first average surface roughness, and the hard mask layer has a topmost surface that has a second average surface roughness (surface roughness is a property of the layers and both the via of Yang and the hard mask of Lee inherently possess a first and second surface roughness.
The combination is silent in regards to the second roughness being greater than the first.
‘857 discloses a layer underlying the outer portions of the via (FIG. 1: 135, see paragraph 0033), wherein the layer has a high surface roughness (see paragraph 0033). The high surface roughness of the underlayer leads to scattering and increased luminous efficiency (see paragraph 0033). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of ‘857 to the teachings of the combination such that the hard mask of Lee has a greater surface roughness than the via. The motivation to do so is to obtain the beneficial luminous properties discussed above.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Pub. No. 2021/0028243 A1) in view of Lee et al. (U.S. Pub. No. 2014/0078120 A1) as applied to claim 1 above, and further in view of Usami (U.S. Pub. No. 2014/0113438 A1).
Regarding claim 5, Yang discloses the via structure comprises a conductive metal (see paragraph 0114).
The combination is silent in regards to the hard mask layer comprises amorphous silicon.
Usami discloses the hard mask layer comprises amorphous silicon (FIG. 7A: MF2, see paragraph 0067). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Usami, including the specific material of the layer underlying the via. The motivation to do so is that the combination yields the predictable results of selecting a known material for its intended use as a via electrode, and the selection of a known material for its intended use supports a prima facie case of obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Pub. No. 2021/0028243 A1) in view of Lee et al. (U.S. Pub. No. 2014/0078120 A1) as applied to claim 9 above, and further in view of Saito et al. (U.S. Pub. No. 2014/0061916 A1).
Regarding claim 12, the combination is silent in regards to TiN.
Saito discloses a via comprising TiN (see paragraph 0079).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Saito, including the specific material of the via, to the teachings of the combination and arrive at the claim 12 limitation. The motivation to do so is that the combination yields the predictable results of selecting a known material for its intended use as a via electrode, and the selection of a known material for its intended use supports a prima facie case of obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819